19‐860‐cv
Woolf v. Strada




                                 In the
              United States Court of Appeals
                        for the Second Circuit

                            AUGUST TERM 2019

                              No. 19‐860‐cv

                            RONALD WOOLF,
                            Plaintiff‐Appellant,

                                    v.

MELISSA STRADA, INDIVIDUALLY, MATTHEW ASMAN, INDIVIDUALLY, JIM
     NIZIOLEK, INDIVIDUALLY, ANDREW BOWYER, INDIVIDUALLY,
                        BLOOMBERG L.P.,
                       Defendants‐Appellees,

             GARY KOTOVETS, MICHAEL MORRIS, INDIVIDUALLY,
                              Defendant.



              On Appeal from the United States District Court
                  for the Southern District of New York



                       SUBMITTED: JANUARY 31, 2020
                        DECIDED: FEBRUARY 6, 2020
Before: CABRANES, SACK, Circuit Judges, and FAILLA, District Judge.*




       Plaintiff‐Appellant Ronald Woolf appeals from an award of
summary judgment entered in the United States District Court for the
Southern District of New York (P. Kevin Castel, Judge) in favor of his
former employer, Bloomberg L.P., and his direct supervisors. The
question presented is whether, in light of the ADA Amendments Act
of 2008, an employee’s inability to perform his or her particular job as
a result of stress arising from the circumstances surrounding that job
gives rise to a “disability” for purposes of the Americans with
Disabilities Act.

       On de novo review, we conclude, as the District Court did, that
Woolf is not disabled for purposes of the ADA and, therefore, the
judgment in favor of Bloomberg is AFFIRMED.




                            Abraham Z. Melamed, Derek Smith Law
                            Group, PLLC, New York, NY, for Plaintiff‐
                            Appellant.




       *Judge Katherine Polk Failla, of the United States District Court for the
Southern District of New York, sitting by designation.




                                       2
                                 David Wayne Garland, Edward M.
                                 Yennock, Epstein Becker & Green, P.C.,
                                 New York, NY, for Defendants‐Appellees.




PER CURIAM:

      Plaintiff‐Appellant Ronald Woolf (“Woolf”) appeals from a
judgment entered on March 8, 2019, in the United States District Court
for the Southern District of New York (P. Kevin Castel, Judge) in favor
of his former employer, Bloomberg L.P., and his direct supervisors
(jointly, “Bloomberg”), on Woolf’s claims of discrimination and
retaliation under the Americans with Disabilities Act (“ADA”),1
impairment and retaliation under the Family and Medical Leave Act
(“FMLA”),2 and retaliation under Title VII of the Civil Rights Act of
1964 (“Title VII”).3 On appeal, Woolf raises a number of challenges to
the District Court’s order granting summary judgment in favor of
Bloomberg. Our opinion today addresses only one such challenge:
whether Woolf’s inability to perform his particular job as a result of
stress arising from the circumstances surrounding that job gives rise
to an ADA‐qualifying disability in light of the ADA Amendments Act
of 2008 (“ADAAA”). We conclude that it does not. In a summary order



      1   42 U.S.C. §§ 12101, et seq.
      2   29 U.S.C. §§ 2601, et seq.
      3   42 U.S.C. §§ 2000e, et seq.




                                          3
filed simultaneously herewith, we decide the other issues raised in
Woolf’s appeal.

       In sum, the March 8, 2019 judgment in favor of Bloomberg is
AFFIRMED.

                               I.      BACKGROUND4

       When Woolf began his employment at Bloomberg L.P. in May
2011 as a sales representative, he signed a voluntary “self‐
identification form” stating that he did not have a disability and had
no history of physical or mental impairments that substantially limited
one or more major life activities. Between 2011 and 2013, however,
Woolf “suffered migraines that left him temporarily incapacitated,
which impaired his work ability and his life activities more
generally.”5

       Woolf’s migraines were related to his stress at work.
Throughout his time at Bloomberg, Woolf’s migraines worsened as he
received various performance reviews that placed him within the
lower third of employees at the company. Starting in 2012 and
throughout 2013, Woolf was notified of his supervisors’ concerns


       4  We draw the facts relevant to the limited question addressed in this
opinion from the District Court’s thorough March 5, 2019 Opinion and Order. See
Woolf v. Bloomberg L.P., No. 16‐cv‐6953 (PKC), 2019 WL 1046656, at *1–*8 (S.D.N.Y.
Mar. 5, 2019) (providing a comprehensive account of the factual and procedural
background in the case).
       5   Id. at *2 (internal quotation marks and citations omitted).




                                            4
about underperformance, “struggle[s] to collaborate well with key
[Bloomberg] business managers,” “limited knowledge of the
Bloomberg product/audience overall,” “[l]ow credibility internally,”
and “[p]oor problem‐solving skills.”6 Bloomberg identified the
various areas for improvement and told Woolf that he should seek
help from his peers within the company.

      Starting in January and February 2013, Woolf inquired about the
possibility of transferring within the company, including to Asia. At
the time, Woolf thought that moving to Asia was consistent with his
personal interests and experience in the region and would help him
advance professionally within the company. In March 2013, Woolf was
told that an employee must be in good standing to transfer internally.
That same month, Woolf received a verbal warning about his
performance and was told that he had to show “immediate and
sustained improvement,”7 to which Woolf responded with a 19‐page
memorandum rebutting the review and explaining that the warning
“was not necessary or even warranted.”8 In April 2013, Woolf notified
Bloomberg’s Human Resources Department and his supervisors that
he was having severe migraines and had been unable to complete a
certain work task. Woolf also inquired again about his options for
transferring.



      6   Joint App’x at 408, 657–58.
      7   Id. at 426–27.
      8   Id. at 429.




                                        5
      Woolf’s migraines continued and, in May 2013, he explained to
Bloomberg’s Human Resources Department that his migraine
condition could potentially result in serious health consequences.
Woolf’s treating neurologist also provided a letter explaining that the
condition placed him at risk of a stroke or heart attack ”simply from
the stress he is currently experiencing at work.”9 The neurologist
identified work‐related stress as “the primary trigger” for Woolf’s
migraines, and that, absent a “change [in] his current work
environment,” “a medical leave of absence . . . alone will not
significantly mitigate this stress.”10

      On May 31, 2013, Woolf requested that, instead of being
transferred to a new position, he be permitted to continue performing
his same job as a sales representative without being managed by his
current supervisors. Bloomberg did not transfer Woolf, but
immediately granted his request for medical leave. Between May and
November 2013, Woolf was granted intermittent medical leave with
full pay. Indeed, all of Woolf’s requests for medical leave were
granted, as Bloomberg regularly encouraged Woolf to take medical
leave to address his medical condition. However, following another
low performance review and a written warning in September 2013,
Woolf was fired from his job on January 10, 2014.

      On September 6, 2016, Woolf filed the instant suit alleging
various claims of discrimination and retaliation under federal and

      9   Id. at 573.
      10   Id.




                                     6
New York state law, including that Bloomberg had violated the ADA
by failing to provide Woolf with a reasonable accommodation and by
firing him. As relevant here, Woolf and Bloomberg cross‐moved for
summary judgment on Woolf’s ADA claims. On March 5, 2019, the
District Court denied Woolf’s motion for partial summary judgment
and granted Bloomberg’s cross‐motion for summary judgment. The
District Court held that, based on Woolf’s own admission that he was
able to do the exact same job he had been doing if managed by
different supervisors, “no reasonable trier of fact could conclude that
he . . . was disabled under the ADA.”11

      On March 8, 2019, the District Court entered final judgment in
favor of Bloomberg on all claims and dismissed the case. This appeal
followed.

                                II.    DISCUSSION

      On appeal, Woolf challenges the District Court’s conclusion that
he is not disabled for purposes of the ADA. Specifically, Woolf argues
that his serious migraine condition, which was triggered by work‐
related stress, substantially limited his major life activities of: (1)
working; and (2) seeing, speaking, and concentrating. We only address
here Woolf’s claim that his migraines substantially limited his ability




      11   Woolf, 2019 WL 1046656, at *11.




                                             7
to work.12 We review Woolf’s challenge to the District Court’s “grant
of summary judgment de novo, resolving all ambiguities and drawing
all reasonable inferences” in his favor.13 We will affirm a summary
judgment “only if there is no genuine dispute as to any material fact
and . . . the movant is entitled to judgment as a matter of law.”14

       To establish a prima facie case of discrimination under the ADA,
a plaintiff must show by a preponderance of the evidence that: (1) his
employer is subject to the ADA; (2) he was disabled within the
meaning of the ADA; (3) he was otherwise qualified to perform the
essential functions of his job, with or without reasonable
accommodation; and (4) he suffered adverse employment action
because of his disability.15 Similarly, to establish a prima facie case for
failure to provide a reasonable accommodation, a plaintiff also must
satisfy the first three factors, but for the fourth factor, he must show by
a preponderance of the evidence that his employer refused to make a
reasonable accommodation.16 The ADA defines “disability” to include,

       12Woolf’s argument that the migraines affected his major life activities of
seeing, speaking, and concentrating are addressed in the summary order filed
simultaneously herewith.

        Pippins v. KPMG, LLP, 759 F.3d 235, 239 (2d Cir. 2014) (internal quotation
       13

marks and citation omitted).
       14   Id. (internal quotation marks and citations omitted).
       15See Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006) (involving
a discriminatory‐termination claim under the ADA).
       16 See McMillan v. City of New York, 711 F.3d 120, 126 (2d Cir. 2013) (involving
a failure‐to‐accommodate claim under the ADA).




                                           8
among other things, “a physical or mental impairment that
substantially limits one or more major life activities.”17

       Bloomberg does not dispute that Woolf’s serious migraine
condition constitutes a “physical or mental impairment.”18 As a result,
Woolf asks us to determine whether his migraine condition
“substantially limit[ed] one or more major life activities,”19 such as
seeing, speaking, reading, concentrating, thinking, communicating,
and working.20 As stated above, here we address only Woolf’s
contention that his migraines substantially limited his major life
activity of working.

       Although Woolf’s migraines arguably affected his performance
at work, Woolf’s own admissions make clear that the migraines were
related to the stress caused by working under his direct supervisors.21
The record amply demonstrates that Woolf believed he could perform




       17   42 U.S.C. § 12102(1)(A).
       18   Id.
       19   Id.
       20   See id. § 12102(2) (listing examples of major life activities).
       21  See, e.g., Joint App’x at 86–87, 252–56, 312, 319, 515, 725 (Woolf’s
complaints about how his supervisors were causing him stress and affecting his
health); id. at 570–74, 597 (letters from Woolf’s neurologist stating that “emotional
stress at work” was the “primary trigger” of Woolf’s migraines and that Woolf
needed to “change his current work environment” “to reduce his stress levels”).




                                              9
the same job if he were transferred to a different location or if he were
managed by different supervisors.22

       Woolf’s argument that his condition could be accommodated
with a reassignment or transfer conflates two separate inquiries: on the
one hand, whether the employee has a disability in the first instance
and, on the other hand, whether the employee can perform the job
with a reasonable accommodation. As the District Court correctly
concluded, under this Court’s precedent, “where a plaintiff’s
condition leaves him unable to perform only a single, specific job, ‘he
has failed to establish a substantial impairment to his major life activity
of working.’”23 That is this case.

       Woolf has pointed out, however, that our precedential decisions
on this issue, as well as most cases cited by the District Court, predate
Congress’s 2008 amendments to the ADA. In those amendments, the
ADAAA, Congress instructed courts that the “definition of disability .
. . shall be construed in favor of broad coverage of individuals,”24 and
that an impairment that “substantially limits one major life activity


       22See, e.g., Joint App’x at 312–13, 319–21, 2287 (Woolf’s confirmation that he
could perform his same job under different managers, in a situation where his work
would be appreciated, and he would not be subjected to manufactured stress).
       23 Woolf, 2019 WL 1046656, at *10 (quoting Muller v. Costello, 187 F.3d 298,
312 (2d Cir. 1999)); accord Cameron v. Cmty. Aid for Retarded Children, Inc., 335 F.3d
60, 65 (2d Cir. 2003); Felix v. New York City Transit Auth., 324 F.3d 102, 107 (2d Cir.
2003).
       24   42 U.S.C. § 12102(4)(A).




                                          10
need not limit other major life activities in order to be considered a
disability.”25 The principal purpose of the ADAAA was to overrule the
Supreme Court’s arguably narrow interpretation of what constitutes
an ADA‐qualifying disability set forth in Sutton v. United Air Lines,
Inc.,26 and Toyota Motor Manufacturing, Kentucky, Inc. v. Williams,27 and
to make clear that the substantial‐limitation requirement in the
definition of “disability” is not an exacting one.28

      But nothing in the ADAAA’s text, or its legislative history for
that matter, suggests that Congress intended to modify, let alone
abandon altogether, the well‐established understanding that an
employee’s “inability to perform a single, particular job does not
constitute a substantial limitation in the major life activity of
working.”29 This longstanding, common‐sense principle of law
recognizes that employees who are precluded only from doing their
specific job, or from working under a specific supervisor, do not have
a “disability.” Rather, an employee alleging a substantial limitation in




      25   Id. § 12102(4)(C).
      26   527 U.S. 471 (1999).
      27   534 U.S. 184 (2002).
      28   See ADAAA of 2008, Pub. L. No. 110–325, § 2(b), 122 Stat. 3553, 3554 (2008).
      29   Cameron, 335 F.3d at 65.




                                          11
the major life activity of working must show that the limitation affects
the ability to “perform a class . . . or broad range of jobs.”30

       Had Congress intended to change this fundamental principle of
law in the ADA’s regulatory scheme, Congress could have done so.
Indeed, Congress “does not alter the fundamental details of a
regulatory scheme in vague terms or ancillary provisions—it does not,
one might say, hide elephants in mouseholes.”31 We decline to read a
limitation into the statute that was so clearly not enacted by
Congress.32

       Even after the ADAAA’s enactment in 2008, we have continued
to hold, in non‐precedential summary orders, that an impairment does
not rise to the level of a “disability” if it only impairs the employee’s
ability to perform his or her current job.33 District courts in this Circuit


       30   29 C.F.R. § 1630, App. (2016) (emphasis added).
       31   Whitman v. Am. Trucking Assocs., 531 U.S. 457, 468 (2001) (citations
omitted).
       32See Dean v. United States, 556 U.S. 568, 572 (2009) (“[W]e ordinarily resist[
] reading words or elements into a statute that do not appear on its face”
(quoting Bates v. United States, 522 U.S. 23, 29, (1997))).
       33 See, e.g., Mazzeo v. Mnuchin, 751 F. App’x 13, 15 (2d Cir. 2018) (summary
order); Chang v. MetroPlus Health Plan, 590 F. App’x 74, 75 (2d Cir. 2015) (summary
order) (adopting the analysis of the district court’s memorandum and order by
reference); Price v. Mount Sinai Hosp., 458 F. App’x 49, 51–52 (2d Cir. 2012)
(summary order) (holding that limitations on plaintiff’s ability to perform her
particular job were “insufficient to satisfy the ADA’s disability,” but referring to
pre‐ADAAA law).




                                          12
have followed suit,34 and the Equal Employment Opportunity
Commission’s most recent interpretive guidance on this subject has
reinforced that ongoing understanding of the ADA’s definition of
disability.35 Finally, every Circuit that has addressed this question in
the aftermath of the ADAAA also has held that Congress’s
amendments did not change the fact that “a plaintiff alleging a work‐
related disability must show that his condition precludes him from
working in a class or broad range of jobs.”36

       Accordingly, we join our sister Circuits in holding that the
ADAAA did not alter or erode our well‐settled understanding that the
inability to perform a single, particular job does not constitute a
substantial limitation in the major life activity of working. As relevant
here, because Woolf does not attempt to show that his work‐induced

       34See, e.g., Chang v. MetroPlus Health Plan, No. 12‐cv‐3181 (WHP), 2014 WL
842635, at *6 (S.D.N.Y. Mar. 4, 2014); Davitt v. Rockland Cty. Dep’t of Mental Health,
No. 10‐cv‐2919 (FPS), 2013 WL 1091982, at *6 (S.D.N.Y. Mar. 15, 2013).
       35 29 C.F.R. § 1630, App. (2016) (“Demonstrating a substantial limitation in
performing the unique aspects of a single specific job is not sufficient to establish
that a person is substantially limited in the major life activity of working.”).
       36 Booth v. Nissan N. Am., Inc., 927 F.3d 387, 394 (6th Cir. 2019) (emphasis
added); see also Mancini v. City of Providence by & through Lombardi, 909 F.3d 32, 42
n.6 (1st Cir. 2018); Nurriddin v. Bolden, 818 F.3d 751, 756 (D.C. Cir. 2016) (involving
a claim under Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a), which
incorporates the ADA’s definition of “individual with a disability”); Carothers v.
Cty. of Cook, 808 F.3d 1140, 1147 (7th Cir. 2015); Allen v. SouthCrest Hosp., 455 F.
Appʹx 827, 835 (10th Cir. 2011) (summary order) (noting that the “order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel” and “may be cited . . . for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1”).




                                          13
impairment substantially limited his ability to work in a class or broad
range of jobs, no reasonable factfinder could conclude that Woolf has
a “disability” within the meaning of the ADA.

                          III.   CONCLUSION

      For the foregoing reasons, the District Court’s March 8, 2019
judgment is AFFIRMED.




                                  14